SERCOMBE, J.,
dissenting.
In order to continue appellant’s commitment, ORS 426.307(6) requires the court to find that appellant “is still a mentally ill person by clear and convincing evidence and in need of further treatment.” ORS 426.005(l)(d) defines “mentally ill person” as a “person who, because of a mental disorder” is “dangerous to self or others” or “unable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.” I dissent because the record does not contain clear and convincing evidence that appellant’s mental disorder causes her to be unable to provide for her basic personal needs.
The state’s burden of proof in mental commitment proceedings is quite exacting. We have explained that standard as follows:
“We emphasize, at the outset, that the standard of proof is ‘clear and convincing’ evidence. * * * To be ‘clear and convincing,’ evidence must be of ‘extraordinary persuasiveness.’ State v. Howell, 53 Or App 611, 617, 633 P2d 14 (1981); see also State v. Jayne, 174 Or App 74, 77-78, 23 P3d 990, rev den, 332 Or 316 (2001) (describing ‘clear and convincing’ evidence as evidence establishing that ‘the truth of the facts asserted is highly probable’).
“We begin with the “basic needs’ criterion. ‘Basic needs are those things necessary to sustain life.’ State v. Brungard, 101 Or App 67, 71, 789 P2d 683, modified on recons, 102 Or App 509, 794 P2d 1257 (1990), rev den, 311 Or 427 (1991). Because ‘[t]he goal of the commitment statute is safe survival, not merely the avoidance of immediate death,’ the state, in invoking the ‘basic needs’ criterion, ‘need not postpone action until the individual is on the brink of death.’ State v. Bunting, 112 Or App 143, 145, 826 P2d 1060 (1992). Nevertheless, the state must show that appellant ‘probably would not survive in the near future because [she] is unable to provide for basic personal needs and is not receiving care necessary for health or safety.’ Id. at 146 (emphasis added).”
State v. Hayes, 202 Or App 63, 66-67, 121 P3d 17 (2005).
*236There was insufficient clear and convincing evidence in this case that appellant’s mental disorder would cause her to not take or to mismanage her medication in such a way as to become life threatening in the near future. Dr. Hansen, the only medical expert witness,1 testified on the basis of a review of appellant’s records and a 25-minute interview of her. Hansen testified about appellant’s future consumption of insulin for her diabetes and Kayexalate for an excess of potassium in her blood.
With respect to insulin ingestion, Hansen stated that he “can’t predict in the future whether she would stop her insulin.” Appellant’s failure to take insulin “could be” life-threatening, but “[t]hat kind of prediction is an extremely hard one to make.” Instead, Hansen was concerned that appellant would take the wrong amount of insulin at times. He testified that, if the blood sugar level is “too low[,] then it causes confusion and a person can even pass out and have brain injury from that. And if it goes too high, if it’s very much too high, and would usually require her taking too little for quite a few days, then a person can become very confused from that.” The wrong blood-sugar level is associated with “intermediate and long-term medical problems like vascular disease and losing toes, kidney disease.”
Hansen’s testimony is not clear and convincing evidence of imminent and significant physical harm. There was no evidence that appellant’s condition would cause her to stop taking insulin. Hansen testified that that prediction was speculative. Appellant testified that she intended to take her insulin. She stated that she needed assistance at times in reading the proper dosage on the syringe for her morning shot, but not for the three other daily treatments. Even if appellant’s mental disorder caused her to improperly dose herself, that mismanagement would result in “confusion” *237and,- over time, “intermediate and long-term medical problems.” There was no evidence, much less clear and convincing evidence, that appellant’s administration of insulin would cause her imminent and significant harm.
Hansen also opined that it was important for appellant to continue treatment in the short term for a high potassium level in her blood. The potassium level had spiked “probably because of an adjustment in a diuretic medication three weeks or so ago.” Hansen said that the potassium level was “not highly unsafe now, but if it continued to go up it could become unsafe.” The administration of Kayexalate had been recently started and was required to be continued for a few more days. Hansen stated that appellant could be given a set dose to take, and then she could check with her doctor the following week. Hansen opined that “it could become life threatening” if the medication was discontinued. There was no evidence, however, that appellant would not take the medication during the next few days and before any potential disorganization or confusion caused by improper dosing of insulin occurred. Hansen noted that she had not refused the medication. Appellant testified that she would take the drugs. Thus, the only evidence of significant and imminent harm to appellant was Hansen’s speculation that she might discontinue taking a medication for an acute health condition at some point in the future. Again, that is not clear and convincing evidence of failure to meet basic needs.
The majority recognizes that we have regularly reversed mental commitments based on speculation that the alleged mentally ill person will not continue needed medication or because the risk of harm from insufficient medication was not sufficiently explained. See State v. A. L. W., 226 Or App 445, 204 P3d 103 (2009); State v. M. L. F., 220 Or App 629, 188 P3d 368 (2008); State v. M. A. B., 212 Or App 400, 157 P3d 1256 (2007); State v. Hayes, 202 Or App 63, 121 P3d 17 (2005); State v. Nguyen, 180 Or App 541, 43 P3d 1218 (2002); State v. Maya, 164 Or App 399, 991 P2d 1100 (1999). In my view, this case suffers the same deficiencies of proof. The future adequacy of appellant’s self-medication is uncertain; the risks of harm from undertreated diabetes in this case are not clear; and the chronic nature of appellant’s potassium elevation was not explained.
*238Finally, there was insufficient evidence of appellant’s current mental health presented in this record. A social worker, who was not appellant’s regular care provider, testified that appellant had been experiencing “some increasing amount of confusion or difficulty managing information * * * even that she’s had periods when she might not have eaten lunch.” But there was a paucity of proof on whether appellant’s schizoaffective disorder had been ameliorated by four months of treatment. In a recommitment proceeding, the question presented is “whether the person is still a mentally ill person and in need of further treatment.” ORS 426.307(6). It is necessary to show the effectiveness or not of current treatment in order to assess the “need for further treatment.” The current mental health of an alleged mentally ill person is obviously relevant to determining whether that person can provide for basic personal needs. Hansen, who was not appellant’s regular physician, did not address the “need for further treatment,” or appellant’s existing medical condition, other than the need to continue appellant’s medication.2
Because the state did not prove its case by clear and convincing evidence, I respectfully dissent.

 Hansen was the only medical witness for the state. The examiner testified on the basis of his observations of appellant during the trial and Hansen’s testimony and not on the basis of any independent medical evaluation. In my judgment, the evaluation of the examiner was simply not credible. The examiner testified that appellant’s testimony at the trial showed “paranoid ideation” and “grandiosity in believing she could manage on her own.” In truth, appellant’s testimony about her plans to enroll in the Oregon Health Plan, obtain some medical services through Cascadia, use funds in an existing bank account, and rent a studio apartment was fairly straightforward and plainly stated.


 Instead, both of the state’s witnesses and the examiner reported on the desirability of finding structured housing for appellant, rather than the rental of a studio apartment. The immediate lack of that preferred housing is an insufficient basis for recommitment. State v. M. C., 227 Or App 530, 206 P3d 1096 (2009) (lack of housing plans insufficient to prove that “an imminent threat to safe survival exists” in commitment case).